Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Mulfinger (US 2013/0047482).  Mulfinger discloses a rifle having an upper receiver; a lower receiver; a pivot pin; and an electrical power source.  Mulfinger does not disclose, however, a pivot pin device for a firearm, the pivot pin device comprising: a housing having a cylindrical portion that provides a mechanical pivot point between upper and lower receivers of the firearm; one or more electrical contacts on the cylindrical portion configured to draw electrical power from a receptacle mounted on the lower receiver; and a plug portion terminating one or more electrical conductors inside the housing, the one or more electrical conductors configured to transfer the electrical power from the receptacle mounted on the lower receiver to a connector port mounted on the upper receiver.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Mulfinger in such a manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641